DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s reply filed on 7/22/2021 is acknowledged. Claims 1-4, 6-11, 13-29, 31-32, 36-37, 39-41, 43-44, and 47-55 have been canceled. Claims 42, and 45-46 have been amended. Claims 5, 12, 30, 33-35, 38, 42, 45, and 46 are pending and under examination.
Information Disclosure Statement
	Applicant’s IDS submitted 7/22/2021 has been acknowledged and considered. A signed copy is attached hereto.

Rejections Withdrawn
	The rejection of claims 42, and 45-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendments to claims 42, and 45-46.
	The rejection of claims 23-24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in view of Applicant’s cancelation of claims 23-24.
Rejections Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, 30, 33-35, 38, 42, and 45-46 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant’s Arguments against Rejection under 35 U.S.C. 112(a)
The claimed antibodies are defined in terms of a particular structure (i.e., full-length heavy and light chain variable region sequences) and functional effect (i.e., binding to human CD40, as well as inducing or enhancing an immune response against 
Compliance with the written description requirement under 35 U.S.C. § 112, first paragraph, requires the specification to convey, with reasonable clarity to those skilled in the art as of the relevant filing date, that the applicant was in possession of the invention as claimed. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991) and In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Pursuant to MPEP § 2163(II)(D) "[f]actors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406." Accordingly, the claimed antibodies are sufficiently described, since the specification discloses the common structure (heavy and light chain variable region sequences), which confer and correlate with the claimed function of binding to human CD40 and inducing or enhancing an immune response. Specifically, Applicant has described and demonstrated by way of working data in the specification that antibodies respectively having at least 83% and 93% sequence identity in their heavy and light chain variable regions to the recited sequences bind CD40 and induce and/or enhance immune response against an antigen. For example, 
These data demonstrate that Applicant had possession of and has sufficiently described the class of anti-CD40 antibodies which share at least 80% identical to SEQ ID NO: 101 and 102 and still retain the ability to bind to human CD40 and exhibit the functional properties currently claimed.
Applicant does not dispute the teachings of the references cited by the Examiner regarding the structural basis of antigen-antibody recognition. Nor does Applicant dispute that a single amino acid change in a CDR can result in a change in antibody specificity (as described in Rudikoff et al., also cited by the Examiner). However, based on the relevant factual considerations supporting written description, it is clear that Applicant was in full possession of the claimed invention at the relevant filing date. Indeed, it is firmly established that the descriptive text needed to meet the Written Description requirement varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). In Capon, the Federal Circuit explained that 
Specifically, the Court stated that: Precedent illustrates that the determination of what is needed to support generic claims to biological subject matter depends on a variety of factors, such as the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, the predictability of the aspect at issue, and other considerations appropriate to the subject matter. Id. at 1359 (emphasis added).
In the present case, the skilled artisan would readily recognize that Applicant was in full possession of the claimed invention from the description and working data provided in the specification, combined with the knowledge in the field and maturity of the science at the relevant filing date. Importantly, as described above, the specification provides a clear description (including working data) of antibodies having at least 80% sequence identity which bind to human CD40 and induce and/or enhance immune response against an antigen (e.g., antibodies 3C3 and 1B5). Further, at the relevant priority date, techniques for identifying and testing amino acid residues within the CDR domains of a given antibody that are amenable to amino acid substitution and still retain the claimed functions (i.e., binding to human CD40 and the ability to induce or enhance an immune response) were well within the knowledge in the field and maturity of the science. For example, assays for measuring antibody binding and the inducement or enhancement of an immune response were known in the art, as explicitly taught in the specification (see, e.g., Examples 2-12, at pages 92-97). Indeed, as noted in the 
Accordingly, in view of the legal standards discussed above, in combination with the clear descriptive support in Applicant's specification, and knowledge available in the art at the time of filing, the present application contains sufficient written description to demonstrate that Applicant was in full possession of the presently claimed invention at the time of filing. Therefore, the requirement for written description has been satisfied.

Response to Arguments
	Applicant’s arguments have been considered, but are not found persuasive. According to MPEP 2163(II)(3)(a)(ii), “Satisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’”
	Although Applicant’s disclose a common structure of heavy and light chain variable region sequences, there is a lack of a written description regarding which Applicant’s claim reads on anti-CD40 antibodies in which amino acid deletions, additions, substitutions can be in the 6 CDR regions. Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.
The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to anti CD40 antibodies 3C3, which includes those antibodies not comprising the CDRs of the VH and VL of the anti CD40 antibody.
	The instant Specification fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the first antigen binding unit, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within the first antigen binding unit can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the anti CD40 antibodies 3C3, 3G5,1B4, 3B6, 6H6, 2E1.2,1B5-NK, and 3B6-NS are insufficient to describe a highly variant genus. Because the artisan cannot envision the detailed structure of the encompassed first antigen binding unit of bispecific antigen binding constructs required for the binding of CD40 outside the 6 specified CDRs of the anti CD40 antibodies 3C3, 3G5, 1B4, 3B6, 6H6, 2E1.2, 1B5-NK, and 3B6-NS and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
While techniques for identifying and testing amino acid residues within the CDR domains of a given antibody that are amenable to amino acid substitution and still retain the claimed functions (i.e., binding to human CD40 and the ability to induce or enhance an immune response) were well within the knowledge in the field and maturity of the science, and  assays for measuring antibody binding and the inducement or Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
However, as discussed supra, one of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to anti CD40 antibodies 3C3, 3G5,1B4, 3B6, 6H6, 2E1.2, 1B5-NK, and 3B6-NS, the structure required for anti CD40 antibodies that are characterized by comprising heavy and light chain variable regions which are at least 80% identical to SEQ ID NO: 101 and 102, respectively, wherein the anti CD40 antibody retains the CD40 antigen specificity of the anti CD40 antibody over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of the disclosed anti CD40 antibodies
Therefore only an isolated antibody which binds to human CD40 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise amino acid sequences of SEQ ID NO: 101 and 102, respectively, meet the written description provision of 35 U.S.C. 112(a).

Conclusions
2.	No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643